MEMORANDUM ***
Elmer Noe Monzon-Yanes, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his motion to reopen deportation proceedings. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for an abuse of discretion, Shaar v. INS, 141 F.3d 953, 955 (9th Cir.1998), and deny the petition.
Monzon-Yanes contends that the BIA should have granted his untimely motion to reopen because he was inadequately represented by an attorney imposter. The BIA properly denied Monzon-Yanes’ motion because he admitted that he received notice of the deportation hearing six months prior to the date, and failed to present sufficient evidence to the BIA to show that he acted with due diligence to preserve his claim or satisfied the procedural requisites for an ineffective assistance of counsel claim. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1225-27 (9th Cir.2002) (applying the ineffective assistance of counsel elements to claim against non-attorney).
We have not considered exhibits Monzon-Yanes’ submitted to this court that were not part of the administrative record. See Fed. R.App.P. 10; Reddy v. Litton Indus., Inc., 912 F.2d 291, 293 n .2 (9th Cir.1990).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.